DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 3/3/2022 have been fully considered but are moot in view of the new grounds of rejection.
Further, the indefiniteness rejection is being maintained and further explanation of has been provided.
Rejection has been maintained and amended portions have been incorporated.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The specification recites that by adjusting external bias applied to the threshold voltage control gates, a desired Vt is achieved is recited at paragraph 12 of the originally filed specification.  If the threshold voltage control gates are directly connected to the source of the transistor, it is unclear how threshold voltage control is achieved without unduly effecting the write and/or read operations being stored in the memory cells as well as interfering with any signal on the digit line connected to the lower source region.
To further expand on Examiner’s position, it is unclear how when the source of the transistor is tied to the threshold voltage gate (as claimed in claim 15) how the device would turn off and be a functioning transistor.  Further, if there is a dielectric separating the source region from the channel region (as claimed in claim 16) the transistor would not be functioning since current would not be able to be supplied with electrons to form a channel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US PGPub 2011/0073925; hereinafter “Park”) in view of Mukai (US 5,804,848).
Re claim 1: Park teaches (e.g. fig. 2 and 5B) a transistor (vertical transistor having active pillar 101B; e.g. paragraph 24 and as shown in fig. 2;  hereinafter “T”) comprising: active control gates (104) adjacent to opposing first sides (the opposing sides of 101B which are adjacent gates 104; hereinafter “1S”) of a channel region (channel region of 101B; hereinafter “C”), wherein a length of the active control gates (104) is less than (as can be seen from fig. 5B, active gates 104 does not cover the entire channel region C) a length of the channel region (C).
Park is silent as to explicitly teaching threshold voltage control gates laterally adjacent to opposing second sides of the channel region; and a dielectric region between the threshold voltage control gates and the channel region and between the active control gates and the channel region.
Mukai teaches (e.g. figs. 8A, 8B) threshold voltage control gates (gates 23b, 23d) laterally adjacent to opposing second sides (the opposing sides of Si layer 21 which are adjacent gates 23b, 23d; hereinafter “2S”) of the channel region (21); and a dielectric region (22) between the threshold voltage control gates (23b, 23d) and the channel region (21) and between the active control gates (23a, 23c) and the channel region (21).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the four gate structure as taught by Mukai in the device of Park in order to have the predictable result of using a vertical thin film transistor structure which allows for attaining various characteristics of the transistor without introducing impurities in the channel regions (see column 2, lines 1-4 of Mukai) which would allow for optimization of transistor characteristics as desired.
Re claim 2: Park in view of Mukai teaches the transistor of claim 1, wherein the threshold voltage control gates (23b, 23d of Mukai) comprise a pair of threshold voltage control gates (23b, 23d of Mukai) and one threshold voltage control gate (23b of Mukai) of the pair is laterally adjacent to a first sidewall (sidewall adjacent 23b of Mukai; hereinafter “1SW”) of the channel region (21 of Mukai) and the other threshold voltage control gate (23d of Mukai) of the pair is laterally adjacent to a second sidewall (sidewall adjacent 23d of Mukai; hereinafter “2SW”) of the channel region (21 of Mukai).
Re claim 3: Park in view of Mukai teaches the transistor of claim 1, wherein the threshold voltage control gates (23b, 23d of Mukai) are configured to receive an external bias (23b, 23d are gate electrodes configured to receive gate bias voltages) to control a threshold voltage of the transistor (transistor shown in fig. 8A of Mukai).
Re claim 4: Park in view of Mukai teaches the transistor of claim 1, wherein the active control gates (23a, 23c of Mukai) comprise a pair of active control gates (23a, 23c of Mukai) and one active control gate (23a of Mukai) of the pair (23a, 23c of Mukai) is laterally adjacent to a front surface (sidewall adjacent 23a of Mukai; hereinafter “FS”) of the channel region (21 of Mukai) and the other active control gate (23c of Mukai) of the pair (23a, 23c of Mukai) is laterally adjacent to a back surface (sidewall adjacent 23c of Mukai; hereinafter “BS”) of the channel region (21 of Mukai).
Re claim 5: Park in view of Mukai teaches the transistor of claim 1, wherein the threshold voltage control gates (23b, 23d of Mukai) and the active control gates (23a, 23c of Mukai) substantially surround the first sides (1S of Mukai) and the second sides (2S of Mukai) of the channel region (21 of Mukai).
Re claim 6: Park in view of Mukai teaches the transistor of claim 5, wherein the dielectric region (22 of Mukai) separates the threshold voltage control gates (23b, 23d of Mukai) and the active control gates (23a, 23c of Mukai) from the channel region (21 of Mukai).
Re claim 7: Park in view of Mukai teaches the transistor of claim 1, wherein the dielectric region (22 of Mukai) is the only material between the threshold voltage control gates (23b, 23d of Mukai) and the channel region (21 of Mukai).
Re claim 8: Park in view of Mukai teaches the transistor of claim 1, further comprising a source (26a of Mukai) in electrical communication (capacitive coupling exists between source/drain region 26a and gates 23b, 23d of Mukai) with the threshold voltage control gates (23b, 23d of Mukai).
Re claim 9: Park in view of Mukai teaches the transistor of claim 8, wherein the source (26a) is configured to apply an external bias (a bias to the source/drain region 26a would apply an opposing bias to the gate 23b, 23d of Mukai since they are capacitively coupled through the channel of the transistor) to the threshold voltage control gates (23b, 23d of Mukai).
Re claim 10: Park in view of Mukai teaches the transistor of claim 1, further comprising a digit line (signal line connected to source/drain region 26a of Mukai providing signal to be switched by transistor of fig. 8A) in electrical communication with the channel region (21).
Re claim 11: Park in view of Mukai teaches the transistor of claim 1, wherein the transistor (transistor of fig. 8A of Mukai) is configured in a vertical orientation (fig. 8A of Mukai shows the vertical orientation of the transistor).
Re claim 12: Park in view of Mukai teaches the transistor of claim 1, wherein the threshold voltage control gates (23b, 23d of Mukai) are oriented perpendicular to the active control gates (23a, 23c of Mukai).

Claims 13, 14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US PGPub 2011/0073925; hereinafter “Park”) in view of Mukai and Ikeda (US PGPub 2001/0030323).
Re claim 13: Park teaches (e.g. fig. 2) a semiconductor device, comprising: memory cells (array of cells having storage nodes 105; e.g. paragraph 24), at least one memory cell of the memory cells comprising at least one vertical thin film transistor (vertical transistor having active pillar 101b; e.g. paragraph 24 and as shown in fig. 2;  hereinafter “T”) comprising: active control gates (104) adjacent to a channel region (101B); and a storage element (storage nodes 105; e.g. paragraph 24) in operative communication with the at least one vertical thin film transistor (T).
Park is silent as to explicitly teaching threshold voltage control gates adjacent to the channel region, the threshold voltage control gates and the active control gates surrounding sidewalls of the channel region, the active control gates having a length less than a length of the threshold control gates, and the threshold voltage control gates separated from the active control gates by a first dielectric region; and a second dielectric region between the threshold voltage control gates and the channel region.
Mukai teaches (e.g. figs. 8A, 8B) threshold voltage control gates (gates 23b, 23d) adjacent to the channel region (21), the threshold voltage control gates (23b, 23d) and the active control gates (gates 23a, 23c) surrounding sidewalls of the channel region (21), and the threshold voltage control gates (23b, 23d) separated from the active control gates (23a, 23c) by a first dielectric region (region of 22 between 23a, 23c and 23b, 23d; hereinafter “1DR”); and a second dielectric region (region of 22 between 21 and 23b, 23d; hereinafter “2DR”) between the threshold voltage control gates (23b, 23d) and the channel region (21).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the four gate structure as taught by Mukai in the device of Park in order to have the predictable result of using a vertical thin film transistor structure which allows for attaining various characteristics of the transistor without introducing impurities in the channel regions (see column 2, lines 1-4 of Mukai) which would allow for optimization of transistor characteristics as desired.
Park in view of Mukai is silent as to explicitly teaching the active control gates having a length less than a length of the threshold control gates.
Ikeda teaches the concept of a back gate 2R controlling the threshold voltage of the device which operates on the operation of the front gate 2F (e.g. paragraphs 38 and 41) and further teaches (e.g. fig. 8) the active control gates (2F) having a length less than a length of the threshold control gates (2R).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the longer threshold adjustment gate length compared to the active gate length as taught by Ikeda in the device of Park modified by Mukai in order to have the predicable result of using appropriate gate lengths known to effectively be able to control the threshold voltage of the transistor.
Re claim 14: Park in view of Mukai and Ikeda teaches the semiconductor device of claim 13, further comprising a third dielectric region (region of 22 of Mukai between 23a, 23c and 21; hereinafter “3DR”) between the active control gates (23a, 23c) and the channel region (21).
Re claim 17: Park in view of Mukai and Ikeda teaches the semiconductor device of claim 13, wherein the at least one memory cell (two memory cells along 104 as shown in fig. 2 of Park) of the memory cells comprises at least two vertical thin film transistors (two adjacent vertical transistors along 104 for two adjacent memory cells as shown in fig. 2 of Park) and wherein the threshold voltage control gates (23b, 23d of Mukai) are shared between adjacent vertical thin film transistors (T of Park) of the at least two vertical thin film transistors (adjacent T along 104 of Park).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US PGPub 2011/0073925; hereinafter “Park”) in view of Mukai and Ikeda (US PGPub 2001/0030323).
Re claim 18: Park teaches a system comprising: memory cells (array of cells having storage nodes 105; e.g. paragraph 24) comprising at least one vertical thin film transistor (vertical transistor having active pillar 101b; e.g. paragraph 24 and as shown in fig. 2;  hereinafter “T”) and a storage element (storage nodes 105; e.g. paragraph 24) in operative communication with the at least one vertical thin film transistor (T), the at least one vertical thin film transistor (T) comprising: active control gates (104) adjacent to a channel region (101B); and a dielectric material (gate insulation 50; e.g. paragraph 77) between the active control gates (104) and the channel region (101B).
Park is silent as to explicitly teaching threshold voltage control gates adjacent to the channel region, the threshold voltage control gates and the active control gates comprising discrete portions that, in combination, substantially surround the channel region, the active control gates overlapping a portion of the threshold voltage control gates, and the threshold voltage control gates configured to receive an external bias to control a threshold voltage of the least one vertical thin film transistor; the dielectric material between the threshold voltage control gates and the channel region.
Mukai teaches (e.g. figs. 8A, 8B) threshold voltage control gates (gates 23b, 23d) adjacent to the channel region (21), the threshold voltage control gates (23b, 23d) and the active control gates (23a, 23c) comprising discrete portions that, in combination, substantially surround (23a, 23b, 23c, 23d substantially surround channel 21) the channel region (21), the active control gates (23a, 23c) overlapping (23a, 23c laterally overlap 23b, 23c) a portion of the threshold voltage control gates (23b, 23d), and the threshold voltage control gates (23b, 23d) configured to receive an external bias (signals are sent to the gates 23a-23d) to control a threshold voltage of the least one vertical thin film transistor (transistor as shown in fig. 8A, 8B); the dielectric material (22) between the threshold voltage control gates (23b, 23d) and the channel region (21).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the four gate structure as taught by Mukai in the device of Park in order to have the predictable result of using a vertical thin film transistor structure which allows for attaining various characteristics of the transistor without introducing impurities in the channel regions (see column 2, lines 1-4 of Mukai) which would allow for optimization of transistor characteristics as desired.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629. The examiner can normally be reached M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822